Title: To George Washington from John Churchman, 25 March 1799
From: Churchman, John
To: Washington, George



March 25th 1799.

John Churchman presents his respectful compliments to General Washington, & altho almost out of Season, he wishes to make an apology for a certain Transaction which he understood was made known to the General, just before he resigned the important Office of President, a Transaction which might have done J. Churchman some Honor had he acted with caution, but he is afraid it has been construed to the contrary, therefore as his reputation is concerned which is dearer to him than life, he begs Liberty to State the case, & hopes to be pardoned for so doing.
After J. Churchman had got on Ship Board, he received under cover directed to himself, from the American Consul at Bordeaux,

a Packet directed to Timothy Pickering Esqr. Secretary of State, Seeing the cover was directed to J. Churchman, he first broke the outside Seal; & without taking time to examine he broke the Seal of the Letter to the Secretary of State before he suspected it was for any other person besides himself, for as he had a short time before received through the hands of the American minister then at Paris, & the Consul at Bordeaux, a Copy of a Diploma from an European Academy of Sciences, he expected this Letter contained the original Diploma, & immediately after he discovered his error, he Sealed up the Letter & delivered it in Person to a Servant at the Door of the Secretary on the evening of the Day on which he Landed. Altho a Stranger to him he would have been very glad to have Spoken to the Secretary at that time, only on account of a tedious Voyage he happened to be scarce of clean Linen. A few days after this, J. Churchman introduced himself to the Secretary of State as the Bearer of his Letter, at which the Secretary said (in such a manner that alarmed him) that he was glad to hear it for the Letter had been opened, at this J. Churchman was at first afraid of being prosecuted, & said he did not open the Letter, neither did he for he only broke the Seal, but soon after on the same day J. Churchman took fresh courage, called on the Secretary of State again, & explained the whole affair to him, & was treated so Politely by him, that J. Churchman was very sorry he had not the resolution to have been so candid at the first interview.
N.B. A copy of the above was shewn to the Secretary of State some time past with a very little Variation.
